                          Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 1 of 22



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Zachary Hill, Bar No. 275886
                     2   zachary.hill@morganlewis.com
                         One Market, Spear Street Tower
                     3   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000
                     4   Fax: +1.415.442.1001

                     5   Wendy West Feinstein (pro hac vice)
                         MORGAN, LEWIS & BOCKIUS LLP
                     6   wendy.feinstein@morganlewis.com
                         One Oxford Centre, Thirty-Second Floor
                     7   Pittsburgh, PA 15219-6401
                         Tel: +1.412.560.7455
                     8   Fax: +1.412.560.7001

                     9   Attorneys for Specially-Appearing Defendant
                         Teva Pharmaceutical Industries Ltd.
                    10
                                                      UNITED STATES DISTRICT COURT
                    11
                                                   NORTHERN DISTRICT OF CALIFORNIA
                    12
                                                              SAN FRANCISCO DIVISION
                    13

                    14   CITY AND COUNTY OF SAN                             Case No. 18-cv-07591-CRB
                         FRANCISCO, et al.,
                    15                                                      SPECIALLY-APPEARING DEFENDANT
                                                Plaintiffs,                 TEVA PHARMACEUTICAL INDUSTRIES
                    16                                                      LTD.’S NOTICE OF MOTION AND
                                        v.                                  MOTION TO DISMISS THE FIRST
                    17                                                      AMENDED COMPLAINT FOR LACK OF
                         PURDUE PHARMA L.P., et al.,                        PERSONAL JURISDICTION AND
                    18                                                      INSUFFICIENT SERVICE OF PROCESS;
                                                Defendants.                 MEMORANDUM OF POINTS AND
                    19                                                      AUTHORITIES
                    20                                                      Date: June 19, 2020
                                                                            Time: 10:00 a.m.
                    21
                                                                            Dept: Courtroom 6
                    22                                                      Honorable Charles R. Breyer

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                        Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
  SAN FRANCISCO          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                          Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 2 of 22



                     1                                              TABLE OF CONTENTS

                     2                                                                                                                                         Page
                     3
                         I.     INTRODUCTION .............................................................................................................. 1
                     4   II.    SUMMARY OF ARGUMENT .......................................................................................... 1
                     5   III.   BACKGROUND ................................................................................................................ 4
                                A.   Plaintiffs Have Not And Cannot Allege Personal Jurisdiction Over Teva
                     6               Ltd. .......................................................................................................................... 4
                     7          B.   Plaintiffs Have Not Served Teva Ltd. ..................................................................... 6
                         IV.    ARGUMENT ...................................................................................................................... 6
                     8
                                A.   The Amended Complaint Should Be Dismissed Against Teva Ltd. Under
                     9               Rule 12(b)(2) Because The Court Lacks Personal Jurisdiction Over Teva
                                     Ltd. .......................................................................................................................... 6
                    10               1.        The Court Lacks General Personal Jurisdiction Over Teva Ltd.
                                               Because Teva Ltd. Is Not “At Home” In California. .................................. 7
                    11
                                     2.        The Court Lacks Specific Personal Jurisdiction Over Teva Ltd. ................ 8
                    12                         a.          The Court Lacks Specific Personal Jurisdiction Over Teva
                                                           Ltd. Under Constitutional Due Process Principles. ......................... 8
                    13
                                               b.          The Court Lacks Specific Personal Jurisdiction Over Teva
                    14                                     Ltd. Based On Its Relationship With Its Indirectly-Held
                                                           United States-Based Subsidiaries. ................................................... 9
                    15                         c.          Decisions Across The Country Have Held That No Personal
                                                           Jurisdiction Exists Over Teva Ltd. In The United States. ............. 12
                    16
                                B.   The Amended Complaint Should Be Dismissed Against Teva Ltd. Under
                    17               Rule 12(b)(5) Because Teva Ltd. Has Not Been Properly Served. ....................... 15
                         V.     CONCLUSION ................................................................................................................. 15
                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                            -i-
                           Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 3 of 22



                     1                                                   TABLE OF AUTHORITIES
                     2                                                                                                                                   Page(s)
                     3   Cases
                     4
                         Am. Tel. & Tel. Co. v. Compagnie Bruxelles Lambert,
                     5      94 F.3d 586 (9th Cir. 1996).......................................................................................................13

                     6   Anderson v. Angelone,
                            86 F.3d 932 (9th Cir. 1996).........................................................................................................9
                     7
                         Asahi Metal Industry Co., Ltd. v. Superior Court,
                     8      480 U.S. 102 (1987) ....................................................................................................................7
                     9   Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty.,
                    10       137 S. Ct. 1773 (2017) ............................................................................................................7, 8

                    11   Brockmeyer v. May,
                            383 F.3d 798 (9th Cir. 2004).....................................................................................................15
                    12
                         City of Chicago v. Purdue Pharma L.P.,
                    13       No. 14 C 4361, 2015 WL 2208423 (N.D. Ill. May 8, 2015)............................................. passim
                    14   In re CVS Pharmacy, Inc.,
                    15       No. 20-3075 (6th Cir. filed Apr. 15, 2020) ...........................................................................3, 13

                    16   Daimler AG v. Bauman,
                            571 U.S. 117 (2014) ..........................................................................................................6, 7, 10
                    17
                         Doe v. Unocal Corp.,
                    18      248 F.3d 915 (9th Cir. 2001).................................................................................................6, 13
                    19   Goodyear Dunlop Tires Operations, S.A. v. Brown,
                            564 U.S. 915 (2011) ....................................................................................................................8
                    20

                    21   Hosain-Bhuiyan v. Barr Labs., Inc.,
                            No. 17 CV 114 (VB), 2017 WL 4122621 (S.D.N.Y. Sept. 14, 2017) ..................................3, 15
                    22
                         Lee v. City of Los Angeles,
                    23      250 F.3d 668 (9th Cir. 2001).......................................................................................................6
                    24   In re Lipitor Antitrust Litig.,
                             868 F.3d 231 (3d Cir. 2017) ......................................................................................................13
                    25
                         Mavrix Photo, Inc. v. Brand Tech., Inc.,
                    26
                           647 F.3d 1218 (9th Cir. 2011).....................................................................................................6
                    27
                         NuCal Foods, Inc. v. Quality Egg LLC,
                    28     887 F. Supp. 2d 977 (E.D. Cal. 2012) .................................................................................10, 11
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                            -ii-
                           Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 4 of 22



                     1   In Re Opioid Litigation,
                             Case No. 400016/2018 (Suffolk Cty., N.Y. Sup. Ct. Dec. 2, 2019) .........................3, 13, 14, 15
                     2
                         Picot v. Weston,
                     3
                            780 F.3d 1206 (9th Cir. 2015).................................................................................................6, 7
                     4
                         Plumbers’ Local Union No. 690 Health Plan v. Apotex Corp.,
                     5      No. CV 16-665, 2017 WL 3129147 (E.D. Pa. July 24, 2017) ..............................................3, 14

                     6   Ranza v. Nike, Inc.,
                            793 F.3d 1059 (9th Cir. 2015).....................................................................................2, 9, 10, 12
                     7
                         S.J. v. Issaquah Sch. Dist. No. 411,
                     8       470 F.3d 1288 (9th Cir. 2006)...................................................................................................15
                     9
                         Schwarzenegger v. Fred Martin Motor Co.,
                    10      374 F.3d 797 (9th Cir. 2004)...................................................................................................6, 8

                    11   Smith v. Teva Pharm. USA, Inc.,
                            No. 17-61058-CIV, 2018 WL 550252 (S.D. Fla. Jan. 24, 2018) ..........................................3, 14
                    12
                         Thomas v. Bible,
                    13      983 F.2d 152 (9th Cir. 1993).......................................................................................................3
                    14
                         Walden v. Fiore,
                    15      571 U.S. 277 (2014) ....................................................................................................................8

                    16   Whitener v. Pliva, Inc.,
                            606 F. App’x 762 (5th Cir. 2015) .........................................................................................3, 14
                    17
                         Williams v. Yamaha Motor Co.,
                    18      851 F.3d 1015 (9th Cir. 2017)........................................................................................... passim
                    19   World-Wide Volkswagen Corp. v. Woodson,
                    20     444 U.S. 286 (1980) ................................................................................................................8, 9

                    21   Statutes

                    22   18 U.S.C § 1961. ...........................................................................................................................5, 7

                    23   28 U.S.C. § 1331 ...............................................................................................................................6
                    24   28 U.S.C. § 1367 ...............................................................................................................................6
                    25   Cal. Bus. & Prof. Code § 17200 .......................................................................................................5
                    26   Cal. Bus. & Prof. Code § 17500 .......................................................................................................5
                    27
                         Cal. Civ. Code § 3479 .......................................................................................................................5
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                             - iii -                            Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                 THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                           Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 5 of 22



                     1   Cal. Civ. Code § 3480 .......................................................................................................................5
                     2   Other Authorities
                     3   Fed. R. Civ. P. 4 ..............................................................................................................................15
                     4
                         Fed. R. Civ. P. 12(b)(2) .................................................................................................................1, 6
                     5
                         Fed. R. Civ. P. 12(b)(5) ...........................................................................................................1, 4, 15
                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                              - iv -                            Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                 THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                             Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 6 of 22



                     1                            NOTICE OF MOTION AND MOTION TO DISMISS

                     2              PLEASE TAKE NOTICE that on June 19, 2020 at 10:00 a.m., or as soon thereafter as

                     3   available, in the courtroom of the Honorable Charles R. Breyer, located at 450 Golden Gate

                     4   Avenue, Courtroom 6, 17th Floor, San Francisco, California 94102, specially-appearing Defendant

                     5   Teva Pharmaceutical Industries Ltd. (“Teva Ltd.) will and hereby does move for an order

                     6   dismissing Plaintiffs’ claims asserted in the First Amended Complaint (“Amended Complaint”).

                     7   This Motion is based on this Notice of Motion and Motion, the Memorandum of Points and

                     8   Authorities, the accompanying Declaration of Doron Herman and exhibits thereto, the pleadings

                     9   and papers on file in this action, any other such matters of which the Court may take judicial notice,
                    10   the arguments of counsel, and any other matter that the Court may properly consider.

                    11                           MEMORANDUM OF POINTS AND AUTHORITIES

                    12   I.         INTRODUCTION
                    13              Courts across the country, including in similar opioid-related proceedings, universally have

                    14   held that there is no personal jurisdiction over Teva Ltd.—which is headquartered and has its

                    15   principal place of business in Israel and conducts no business in the United States. Indeed, every

                    16   court that has decided the issue of personal jurisdiction over Israeli-based Teva Ltd. has

                    17   unanimously found it lacking, including in Florida, Louisiana, Pennsylvania and, most recently, in

                    18   Illinois and New York. This Court should reach the same result. Under controlling precedent, it

                    19   would violate basic principles of constitutional due process to force Teva Ltd. to incur significant
                    20   business disruption, litigation costs, and reputational harm defending itself in a case of this scale in

                    21   a foreign country where Teva Ltd. conducts no business and is not subject to personal jurisdiction.

                    22   II.        SUMMARY OF ARGUMENT
                    23              Pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(5) (“Rule 12(b)(2)” and

                    24   “Rule 12(b)(5)”), specially-appearing Defendant Teva Ltd. respectfully requests that the Court

                    25   dismiss all claims brought by Plaintiffs1 in the Amended Complaint against it for: (a) lack of

                    26   personal jurisdiction; and (b) insufficient service of process.

                    27
                         1
                    28           Plaintiffs are The City and County Of San Francisco, California and The People Of The
MORGAN, LEWIS &
                         State of California, acting by and through San Francisco City Attorney Dennis J. Herrera.
 BOCKIUS LLP                                                              1                   Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                             SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                  THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                             Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 7 of 22



                     1              No Personal Jurisdiction. Under controlling Supreme Court and Ninth Circuit precedent,

                     2   and as courts across the country have similarly held, this Court lacks personal jurisdiction over

                     3   Teva Ltd., which is a foreign corporation that is headquartered and has its principal place of

                     4   business in Israel and conducts no business in the United States. Here, Plaintiffs plead no facts

                     5   supporting general or specific personal jurisdiction over Teva Ltd.

                     6              First, no general jurisdiction exists because Plaintiffs do not and cannot plead that Teva Ltd.

                     7   is “at home” in California or anywhere in the United Sates. Instead, Teva Ltd. is an Israeli company

                     8   that is not headquartered or incorporated in the United States.

                     9              Second, Plaintiffs do not and cannot allege any basis for specific jurisdiction. Plaintiffs’
                    10   claims stem from allegedly false and fraudulent marketing of opioid medicines and purported

                    11   failures to report suspicious orders in California. But Plaintiffs allege no facts to connect Teva Ltd.

                    12   to any such conduct in California or elsewhere. Nor can they. As the Declaration of Doron Herman,

                    13   Senior Vice President, Head of Tax at Teva Ltd. (attached as Exhibit A), makes clear, Teva Ltd.

                    14   does not and has never manufactured, promoted, or sold opioid medications in the United States

                    15   or in California. This defeats personal jurisdiction as a matter of law.

                    16              The only alleged factual connection between Teva Ltd. and this forum is its ownership

                    17   interest in separately-incorporated and independently-operated indirect subsidiaries that are already

                    18   defendants in this action—Teva Pharmaceuticals USA, Inc. (“Teva USA”), Cephalon, Inc.

                    19   (“Cephalon”), and various Actavis Generic Entities.2 But it is settled Ninth Circuit law that mere
                    20   corporate ownership of subsidiaries is insufficient to confer personal jurisdiction. See, e.g., Ranza

                    21   v. Nike, Inc., 793 F.3d 1059, 1020 (9th Cir. 2015). Moreover, any allegations that Teva Ltd. should

                    22   be subject to personal jurisdiction in California based on its relationship with Teva USA, Cephalon,

                    23   or the Actavis Generic Entities are directly contradicted by sworn statements in the Herman

                    24   Declaration.

                    25              Since Plaintiffs have not and cannot plead (much less establish) a prima facie case of

                    26
                         2
                    27          The Actavis Generic Entities are Watson Laboratories, Inc., Warner Chilcott Company,
                         LLC, Actavis Pharma, Inc., Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid
                    28   Atlantic LLC, Actavis LLC, Actavis Kadian LLC, Actavis Laboratories UT, Inc., and Actavis
                         Laboratories FL, Inc. Am. Compl. ¶¶ 120-130.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                     -2-                   Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                             SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                  THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                             Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 8 of 22



                     1   personal jurisdiction, it would violate California’s long-arm statute—and fundamental and

                     2   constitutional due process protections—to require Teva Ltd. to defend itself in this proceeding,

                     3   including with respect to burdensome and unnecessary discovery. Indeed, courts across the country

                     4   have repeatedly dismissed claims against Teva Ltd. for lack of personal jurisdiction.3 And similar

                     5   claims—involving nearly identical opioid-related allegations to those made here—were rejected as

                     6   insufficient to establish personal jurisdiction over Teva Ltd. in City of Chicago v. Purdue Pharma

                     7   L.P., No. 14 C 4361, 2015 WL 2208423, at *7 (N.D. Ill. May 8, 2015) and In Re Opioid Litigation,

                     8   Case No. 400016/2018 (Suffolk Cty., N.Y. Sup. Ct. Dec. 2, 2019).4 The lone decision to defer until

                     9   after trial the issue of personal jurisdiction over Teva Ltd.—which was issued in a separate case
                    10   (“Summit County”) brought by separate Ohio plaintiffs in the national opiate multi-district litigation

                    11   (“MDL”)—is an outlier and carries no precedential or persuasive value; it was decided (wrongly)

                    12   based upon Ohio state law principles and is certainly not law of the case here.5 Under controlling

                    13   Supreme Court, Ninth Circuit, and California law, the Court should follow the logic of every other

                    14   court and dismiss all claims against Teva Ltd. for lack of personal jurisdiction.

                    15              Insufficient Service of Process. The claims against Teva Ltd. also should be dismissed for

                    16   insufficient service of process. Plaintiffs filed this action in December 2018 but never attempted

                    17   to serve Teva Ltd. In fact, despite an order from the MDL court (more than 17 months ago)

                    18   purporting to require each “foreign entity” to accept service,6 Plaintiffs never requested that Teva

                    19
                         3
                    20           See, e.g., Whitener v. Pliva, Inc., 606 F. App’x 762, 765 (5th Cir. 2015) (no personal
                         jurisdiction over Teva Ltd. in Louisiana); Smith v. Teva Pharm. USA, Inc., No. 17-61058-CIV,
                    21   2018 WL 550252, at *3 (S.D. Fla. Jan. 24, 2018) (same in Florida); Hosain-Bhuiyan v. Barr Labs.,
                         Inc., No. 17 CV 114 (VB), 2017 WL 4122621, at *3 (S.D.N.Y. Sept. 14, 2017) (same in New
                    22   York); Plumbers’ Local Union No. 690 Health Plan v. Apotex Corp., No. CV 16-665, 2017 WL
                         3129147, at *3, 7-8 (E.D. Pa. July 24, 2017) (same in Pennsylvania).
                         4
                    23           A copy of the Order is attached as Exhibit B.
                         5
                                 Law of the case only applies if the earlier ruling was “in the identical case.” Thomas v.
                    24   Bible, 983 F.2d 152, 154 (9th Cir. 1993) (emphasis added). And as the Sixth Circuit overseeing
                         the MDL court in the national opioid litigation recently re-affirmed, “cases within an MDL ‘retain
                    25   their separate identities.’” Opinion at 2, In re CVS Pharmacy, Inc., No. 20-3075 (quoting Gelboim
                         v. Bank of Am. Corp., 574 U.S. 405, 413 (2015)). Moreover, Teva Ltd. filed a petition for writ of
                    26   mandamus before the Sixth Circuit to seek relief from the Summit County decision. Because that
                         motion was denied on procedural grounds and did not reach the merits, and the case later settled,
                    27   the Sixth Circuit never addressed the ruling.
                         6
                                 That order was entered on November 19, 2018. (MDL No. 2804, ECF No. 1108). While
                    28   Teva Ltd. disputes its validity on due process grounds and as inconsistent with the Federal Rules
                         of Civil Procedure, the fact remains that Plaintiffs never sought to avail themselves of that order.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                           -3-                   Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                             SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                  THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                          Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 9 of 22



                     1   Ltd. execute a waiver of service or provided such a waiver. Plaintiffs’ failure to take steps to service

                     2   Teva Ltd. after more than 16 months requires dismissal of all claims against it under Rule 12(b)(5).

                     3   III.    BACKGROUND
                     4           Teva Ltd. is incorporated under the laws of Israel and has its headquarters and principal

                     5   place of business in Petah Tikvah, Israel. See Am. Compl. ¶ 133; Ex. A, Herman Decl. ¶ 2. Teva

                     6   Ltd. does not have an office, property, employees, or registered agent in the United States. Herman

                     7   Decl. ¶ 2. Teva Ltd. does not transact business in the United States. Id. Teva Ltd. has never

                     8   manufactured, promoted, or sold opioid prescription medicines, including Actiq, Fentora, or any

                     9   generic opioid medicine, in the United States. Id. ¶ 3.
                    10           A.       Plaintiffs Have Not And Cannot Allege Personal Jurisdiction Over Teva Ltd.
                    11           Plaintiffs’ Amended Complaint names indirect subsidiaries of Teva Ltd. as defendants—

                    12   Teva USA, Cephalon, and the Actavis Generic Entities. Am. Compl. ¶¶ 120-30, 133-34. Teva

                    13   USA is a Delaware corporation with its principal place of business in Pennsylvania. Id. ¶ 133.

                    14   Cephalon, which became affiliated with Teva Ltd. in 2011, is also a Delaware corporation with its

                    15   principal place of business in Pennsylvania. Id. ¶ 134. The Actavis Generic Entities, which became

                    16   affiliated with Teva Ltd. in 2016, are incorporated or have a principal place of business in Nevada,

                    17   Puerto Rico, Delaware, California, Florida, Utah or New Jersey. Id. ¶¶ 120-30.

                    18           The Amended Complaint does not allege that Teva USA, Cephalon, or the Actavis Generic

                    19   Entities are agents, mere departments, alter egos, or controlled by Teva Ltd., or plead any facts to
                    20   support these theories. Nevertheless, Plaintiffs improperly group Teva Ltd. and Teva USA under

                    21   the fictitious label “Teva.” Id. ¶ 134. Other than introductory paragraphs in the “Parties” section

                    22   of the Amended Complaint, Plaintiffs fail to make a single allegation against Teva Ltd.

                    23           Because Plaintiffs fail to make a single substantive allegation as to Teva Ltd., any attempt

                    24   to exercise personal jurisdiction over it must necessarily be based on Teva Ltd.’s ownership interest

                    25   in its separately-incorporated and independently-operated indirect subsidiaries. But as the Herman

                    26   Declaration makes clear, any attempt to exercise personal jurisdiction over Teva Ltd. as a result of

                    27   its relationship with its United States based-subsidiaries lacks any legal or factual basis and is

                    28   wholly improper. The Herman Declaration establishes that:
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                              -4-                      Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 10 of 22



                     1
                                   Teva Ltd. conducts no business in the United States (much less California), and, thus, it
                     2              does not engage in any manufacturing, marketing, or sales of opioid medicines in the United
                     3              States. Herman Decl. ¶¶ 2-3.

                     4             Teva Ltd. does not control the day-to-day activities of, does not conduct or transact business
                                    on behalf of, and does not manage the business affairs of Teva USA, Cephalon, or the
                     5              Actavis Generic Entities. Id. ¶ 8.
                     6
                                   Teva USA, Cephalon, and the Actavis Generic Entities operate separately and
                     7              independently of Teva Ltd., and each has its own separate management teams that operate
                                    the respective businesses and set their respective policies. Id. ¶¶ 5-8.
                     8
                                   Teva Ltd. does not control the finances of Teva USA, Cephalon, or the Actavis Generic
                     9              Entities, and Teva USA, Cephalon, and the Actavis Generic Entities are not financially
                    10              dependent upon Teva Ltd. Id. ¶ 9. Teva USA, Cephalon, the Actavis Generic Entities and
                                    Teva Ltd. all keep separate financial books and records. Id.
                    11
                                   Teva Ltd. does not have the same address, phone line, or headquarters as Teva USA,
                    12              Cephalon, or the Actavis Generic Entities. Id. ¶ 4.
                    13   For these reasons, it is no surprise that the Amended Complaint contains no specific marketing- or
                    14   distribution-related (or, indeed, any substantive) allegations against Teva Ltd.
                    15              Despite the absence of any facts showing that Teva Ltd. markets or sells opioids in the
                    16   United States, Plaintiffs seek to force Teva Ltd. to suffer the significant burden of defending itself
                    17   in this foreign high-profile proceeding. Worse yet, Plaintiffs seek to hold Teva Ltd. liable for the
                    18   entire spectrum of public costs arising from alleged misuse and abuse of opioid medicines in
                    19   California. The Amended Complaint asserts five causes of action against the Defendants, including
                    20   Teva Ltd.. Each claim is premised upon alleged misrepresentations and omissions regarding the
                    21   risks and benefits of opioids, or alleged failures to monitor and report suspicious orders of opioid
                    22   medicines. Am. Compl. ¶¶ 886-906 (Count III – public nuisance, California Civil Code §§ 3479-
                    23   3480); 907-19 (Count IV – California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et
                    24   seq.); 920-25 (Count V – False Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq.).7
                    25
                         7
                                 Plaintiffs assert two additional causes of action against “Cephalon” only, which Plaintiffs
                    26   define to not include Teva Ltd., and thus these two claims are not asserted against Teva Ltd. See
                         Am. Compl. ¶¶ 826-54 (Count I – RICO, 18 U.S.C § 1961 et seq. (“opioid marketing enterprise”));
                    27   855-85 (Count II – RICO, 18 U.S.C § 1961 et seq. (“opioid supply chain enterprise”); id. ¶ 135
                         (defining “Cephalon” to include Teva USA and Cephalon only—not Teva Ltd.) Nevertheless, to
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                 -5-                      Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                             SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                   THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 11 of 22



                     1           B.      Plaintiffs Have Not Served Teva Ltd.

                     2           Even though Plaintiffs filed this action on December 18, 2018, Plaintiffs have not served

                     3   Teva Ltd. or requested that Teva Ltd. execute a waiver of service. In fact, Plaintiffs requested

                     4   waivers of service only for Teva USA, Cephalon, and some of the Actavis Generic Entities—but

                     5   not for Teva Ltd. See Ex. C. Counsel executed all requested waivers of service. See Ex. D.

                     6   IV.     ARGUMENT

                     7           A.      The Amended Complaint Should Be Dismissed Against Teva Ltd. Under Rule
                                         12(b)(2) Because The Court Lacks Personal Jurisdiction Over Teva Ltd.
                     8
                                 A defendant may move to dismiss an action if the court lacks personal jurisdiction over that
                     9
                         defendant. Fed. R. Civ. Pro. 12(b)(2). Faced with a motion to dismiss for lack of personal
                    10
                         jurisdiction, “the plaintiff bears the burden of demonstrating that jurisdiction is appropriate.” Picot
                    11
                         v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (citing Schwarzenegger v. Fred Martin Motor Co.,
                    12
                         374 F.3d 797, 800 (9th Cir. 2004)). When the motion to dismiss is evaluated without an evidentiary
                    13
                         hearing, the plaintiff must “make a prima facie showing of jurisdictional facts to withstand the
                    14
                         motion to dismiss.” Mavrix Photo, Inc. v. Brand Tech., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011).
                    15
                         The court may consider evidence outside the pleadings, including affidavits and other materials
                    16
                         submitted on the motion. See Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001). A plaintiff
                    17
                         “cannot simply rest on the bare allegations of its complaint” and only “uncontroverted allegations
                    18
                         in the complaint must be taken as true.” Schwarzenegger, 374 F.3d at 800.
                    19
                                 Regardless of whether this Court’s jurisdiction arises under 28 U.S.C. §§ 1331 or 1367 (Am.
                    20
                         Compl. ¶ 72), Plaintiffs must satisfy the forum state’s requirements for personal jurisdiction. See
                    21
                         Lee v. City of Los Angeles, 250 F.3d 668, 692 (9th Cir. 2001); Daimler AG v. Bauman, 571 U.S.
                    22
                         117, 125 (2014).       Because “California’s long-arm statute allows the exercise of personal
                    23
                         jurisdiction to the full extent permissible under the U.S. Constitution,” the jurisdictional analysis
                    24
                         turns on whether exercising personal jurisdiction satisfies due process. See Picot, 780 F.3d at 1211
                    25
                         (citing Cal. Civ. Proc. Code § 410.10).
                    26
                                 To establish personal jurisdiction, Plaintiffs must demonstrate either: (1) general
                    27
                         the extent this Court finds that those two claims (Counts I and II) are asserted against Teva Ltd.,
                    28   they too should be dismissed for the reasons expressed in this memorandum.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                         -6-                   Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                             Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 12 of 22



                     1   jurisdiction; or (2) specific jurisdiction. Bristol-Myers Squibb Co. v. Superior Court of California,

                     2   San Francisco Cty., 137 S. Ct. 1773, 1780 (2017) (“BMS”). General jurisdiction, also known as

                     3   “all-purpose jurisdiction,” allows a court to exercise jurisdiction over a claim that is distinct from

                     4   and is not related to a non-resident defendant’s contacts with a forum. Id. at 1779-80. Specific

                     5   jurisdiction, also known as “case-linked jurisdiction,” refers to jurisdiction which arises out of or

                     6   relates to the defendant’s contacts with a forum. Id. In other words, general jurisdiction is dispute-

                     7   blind, while for specific jurisdiction “the suit must aris[e] out of or relat[e] to the defendant’s

                     8   contacts with the forum.” Id. at 780 (internal quotations omitted and alterations in original).

                     9              Plaintiffs bear the burden to establish that the exercise of general or specific personal
                    10   jurisdiction comports with the Due Process Clause of the Fourteenth Amendment to the United

                    11   States Constitution. Picot, 780 F.3d at 1211. Where, as here, “the assertion of personal jurisdiction

                    12   would force the defendant to defend in a foreign forum under a foreign legal system, significant

                    13   weight must be given to the burden on the defendant when assessing the reasonableness of

                    14   ‘stretching the long arm of personal jurisdiction over national borders.’” Asahi Metal Industry Co.,

                    15   Ltd. v. Superior Court, 480 U.S. 102, 114 (1987). As every other court that has addressed this issue

                    16   in related opioids cases has held, Plaintiffs have not and cannot meet their burden to establish that

                    17   this Court has either general or specific jurisdiction over Israeli-based Teva Ltd.8

                    18                      1.      The Court Lacks General Personal Jurisdiction Over Teva Ltd.
                                                    Because Teva Ltd. Is Not “At Home” In California.
                    19
                                    The United States Supreme Court and the Ninth Circuit have both made clear that a foreign
                    20
                         corporation may not be subject to general personal jurisdiction on the basis of the contacts of its
                    21
                         subsidiary unless the parent itself is “at home” in the jurisdiction. Daimler AG v. Bauman, 571
                    22
                         U.S. 117, 134-35 (2014); see also Williams v. Yamaha Motor Co., 851 F.3d 1015, 1020 (9th Cir.
                    23
                         2017). This means that for Teva Ltd. to be subject to general personal jurisdiction in this Court, it
                    24

                    25
                         8
                                 As noted above, the RICO claims have not been pled against Teva Ltd. Nonetheless, even
                         if Plaintiffs had done so and were to argue that the proper jurisdictional analysis under the Fifth
                    26   Amendment for those federal RICO claims requires an evaluation of Teva Ltd.’s contacts with the
                         United States as a whole (as opposed to just the forum state), personal jurisdiction is still lacking.
                    27   As an initial matter, BMS calls into question such a nationwide-contacts analysis. BMS, 137 S. Ct.
                         at 1780. More fundamentally, Teva Ltd. is not at home in the United States and lacks any claim-
                    28   specific connections to not just Ohio, but the entire United States as a whole; thus, no personal
                         jurisdiction exists over Teva Ltd. under even the most expansive of standards.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                         -7-                    Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                             SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                  THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 13 of 22



                     1   must have its “domicile, place of incorporation, [or] principal place of business” in California.

                     2   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011).

                     3           Here, Plaintiffs have not alleged any jurisdictional facts to justify the exercise of general

                     4   personal jurisdiction over Teva Ltd.         Indeed, it is undisputed that Teva Ltd. is domiciled,

                     5   incorporated, and has its principal place of business outside the United States (Am. Compl. ¶ 133),

                     6   and, therefore, it cannot be said to be “at home” in California or anywhere else in the United States.

                     7   Herman Decl. ¶ 2. Because Teva Ltd. is not “at home” in California or anywhere else in the United

                     8   States, there is no general jurisdiction over Teva Ltd.

                     9                   2.      The Court Lacks Specific Personal Jurisdiction Over Teva Ltd.
                    10                           a.       The Court Lacks Specific Personal Jurisdiction Over Teva Ltd.
                                                          Under Constitutional Due Process Principles.
                    11
                                 Plaintiffs also cannot establish specific jurisdiction because the Amended Complaint fails
                    12
                         to allege that any “suit-related conduct” on the part of Teva Ltd. “creat[es] a substantial connection”
                    13
                         with California such that exercising jurisdiction over Teva Ltd. would be consistent with the due
                    14
                         process clause of the United States Constitution. Walden v. Fiore, 571 U.S. 277, 284 (2014); see
                    15
                         also BMS, 137 S. Ct. at 1780-81; Williams, 851 F.3d at 1020.
                    16
                                 To comport with constitutional due process requirements, plaintiff bears the burden of
                    17
                         establishing both that a defendant “purposefully direct[ed] his activities” at the forum state and that
                    18
                         the cause of action “arises out of or relates to the defendant’s forum related activities.”
                    19
                         Schwarzenegger, 374 F.3d at 801-02. “When there is no such connection, specific jurisdiction is
                    20
                         lacking regardless of the extent of a defendant’s unconnected activities in the State.” BMS, 137 S.
                    21
                         Ct. 1773 at 1780-81 (finding no specific jurisdiction in California over non-resident defendant even
                    22
                         though defendant pharmaceutical company sold “almost 187 million Plavix pills in [California] and
                    23
                         took in more than $900 million from those sales,” where plaintiffs’ claims were unconnected to the
                    24
                         sale of Plavix pills in California). In sum, due process requires that a defendant’s challenged
                    25
                         conduct and connection with the forum be “such that he should reasonably anticipate being haled
                    26
                         into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).
                    27
                                 Here, constitutional due process precludes this Court from exercising specific personal
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                             -8-                      Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 14 of 22



                     1   jurisdiction over Teva Ltd. Teva Ltd. is an Israeli company with no connection to California.

                     2   Herman Decl. ¶ 2. It does not own any property in California. Id. ¶ 2. And it transacts no business

                     3   in the United States, much less in California. Id. ¶ 2. Critically, there are no allegations in the

                     4   Amended Complaint to the contrary. Teva Ltd. simply did not purposefully avail itself of

                     5   California and the claims against Teva Ltd. should be dismissed.

                     6              Nor does the Amended Complaint contain allegations that are sufficient to establish that

                     7   Teva Ltd. had the requisite claim-specific contacts with California (i.e., alleged opioid-related sales,

                     8   marketing, or distribution activities). Teva Ltd. has virtually no connection at all with California,

                     9   as is conceded by the Amended Complaint, which fails to allege a single fact showing that Teva
                    10   Ltd. engaged in any manufacturing, promotion, distribution, or sale of opioids in California.9 Thus,

                    11   Teva Ltd. could not “reasonably anticipate being haled into court” in California and personal

                    12   jurisdiction is lacking. See World-Wide Volkswagen Corp., 444 U.S. at 297.

                    13                              b.       The Court Lacks Specific Personal Jurisdiction Over Teva Ltd.
                                                             Based On Its Relationship With Its Indirectly-Held United
                    14                                       States-Based Subsidiaries.
                    15              The Amended Complaint does not allege that Teva USA, Cephalon, or the Actavis Generic

                    16   Entities are agents or alter egos of Teva Ltd. Thus, as a threshold matter, any attempt by Plaintiffs

                    17   to exercise personal jurisdiction over Teva Ltd. via these theories is unpled and should be rejected

                    18   on that basis alone. Anderson v. Angelone, 86 F.3d 932, 934 (9th Cir. 1996). Nevertheless, any

                    19   argument that Teva Ltd. may be subject to personal jurisdiction through the conduct of Teva USA,
                    20   Cephalon, or the Actavis Generic Entities also fails because Plaintiffs fail to plead any basis for

                    21   doing so (and because the Herman Declaration establishes the opposite).

                    22              It is black-letter law that “[t]he existence of a parent-subsidiary relationship is insufficient,

                    23   on its own, to justify imputing one entity’s contacts with a forum state to another for the purpose

                    24   of establishing personal jurisdiction.” Ranza, 793 F.3d at 1070. The only method to impute the

                    25   contacts of a subsidiary to a parent is if a plaintiff can meet the stringent requirements to pierce the

                    26
                         9
                                 As discussed supra, Teva Ltd. does not have an office, property, employees, or registered
                    27   agent in California. Herman Decl. ¶ 2. It has never manufactured, promoted, distributed, or sold
                         opioid prescription medications in California. Id. ¶ 3.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                -9-                      Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                             SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                  THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 15 of 22



                     1   corporate veil and prove that one entity is the “alter ego” of the other. See Williams, 851 F.3d at

                     2   1021 (citing Daimler, 134 S.Ct. at 759.)10 Here, too, the Ninth Circuit has made clear that “the

                     3   parent-subsidiary relationship does not on its own establish two entities as ‘alter egos.’” Williams,

                     4   851 F.3d at 1021.

                     5           Rather, the alter ego test may be used to extend personal jurisdiction to a foreign parent

                     6   only where plaintiff can make the exceptional showing “(1) that there is such unity of interest and

                     7   ownership that the separate personalities of the two entities no longer exist and (2) that failure to

                     8   disregard their separate identities would result in fraud or injustice.” Id. The “unity of interest and

                     9   ownership” prong of this test requires “a showing that the parent controls the subsidiary to such a
                    10   degree as to render the latter the mere instrumentality of the former.” Ranza v. Nike, Inc., 793 F.3d

                    11   1059, 1073 (9th Cir. 2015). “This test envisions pervasive control over the subsidiary, such as

                    12   when a parent corporation ‘dictates every facet of the subsidiary’s business—from broad policy

                    13   decisions to routine matters of day-to-day operation.’” Id. (citations omitted).11

                    14           As to the second prong, “the plaintiff must make allegations of fact from which it appears

                    15   that recognition of the corporate entity would sanction a fraud or promote injustice.” NuCal Foods,

                    16   Inc. v. Quality Egg LLC, 887 F. Supp. 2d 977, 992 (E.D. Cal. 2012). “[T]he plaintiff must be more

                    17   than just a creditor attempting to recover on unsatisfied debts; it must show that a defendant’s

                    18   conduct amounted to bad faith.” Id. (citing United States v. Standard Beauty Supply Stores, Inc.,

                    19   561 F.2d 774, 777–78 (9th Cir. 1977)). “This stringent pleading requirement reflects the principle
                    20   that [d]isregarding the corporate entity is recognized as an extreme remedy, and [c]ourts will pierce

                    21   10
                                 While the Supreme Court in Daimler invalidated the agency theory of personal jurisdiction
                    22   as it pertained to the exercise of general jurisdiction only, and not specific jurisdiction, the Ninth
                         Circuit has noted that “more than one district court within our circuit has expressed some
                    23   uncertainty on that point post-Daimler, as ‘the rationale set forth in Daimler . . . would seem to
                         undermine application of [our agency test] even in specific jurisdiction cases.’” See Williams, 851
                    24   F.3d at 1024 (citing Corcoran v. CVS Health Corp., 169 F.Supp.3d 970, 982 (N.D. Cal. 2016 and
                         Los Gatos Mercantile, Inc. v. E.I. DuPont De Nemours & Co., No. 13-cv-01180-BLF, 2015 WL
                    25   4755335, at *5 (N.D. Cal. Aug. 11, 2015)).
                         11
                                 In evaluating the degree of control wielded by the dominant corporation, courts consider
                    26   the following factors: “(1) substantial ownership of a corporation and dominance over its
                         management; (2) inadequacy of the corporation’s capitalization or its insolvency; (3) failure to
                    27   observe corporate formalities; (4) absence of regular board meetings; (5) nonfunctioning of
                         corporate directors; (6) commingling of corporate and noncorporate assets; (7) the diversion of
                    28   assets from the corporation to the detriment of creditors; and (8) failure of an individual to maintain
                         an arm's length relationship with the corporation.” NuCal Foods, Inc., 887 F. Supp. 2d at 992.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                          - 10 -                   Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 16 of 22



                     1   the corporate veil only in exceptional circumstances.’” Id. (internal quotations omitted).

                     2           Here, despite bringing this action more than 15 months ago, Plaintiffs fail to plead any facts

                     3   to meet their burden as to either prong of the alter ego test. The Amended Complaint merely alleges

                     4   that Teva USA, Cephalon, and the Actavis Generic Entities are indirectly-held subsidiaries of Teva

                     5   Ltd. Id. ¶¶ 120-30, 133-34. There are no allegations that Teva Ltd. exercised any level of control

                     6   over its subsidiaries (much less any control that is not typical of a parent-subsidiary relationship).

                     7   There are no allegations that any corporate formalities were not observed. And there are no

                     8   allegations that Teva Ltd. acted in bad faith with respect to the corporate form, much less that this

                     9   resulted in fraud or injustice to Plaintiffs that can only be resolved by the extreme remedy of
                    10   disregarding the bed-rock principle of corporate separateness. Plaintiffs do not and cannot meet

                    11   their burden of showing that “that there is such unity of interest and ownership that the separate

                    12   personalities of [Teva Ltd., Teva USA, Cephalon, and the Actavis Generic Entities] no longer

                    13   exist,” or “that failure to disregard their separate identities would result in fraud or injustice.”

                    14   Williams, 851 F.3d at 1021. Plaintiffs plead no facts to carry either of these burdens because there

                    15   are none. For this reason alone, this theory is of personal jurisdiction is inapplicable and flawed.

                    16           Moreover, even if Plaintiffs had pled allegations to support this theory (and they have not),

                    17   the Herman Declaration sets forth sworn facts establishing the opposite:

                    18
                                Teva Ltd. does not control the day-to-day activities of, does not conduct or transact business
                    19           on behalf of, and does not manage the business affairs of Teva USA, Cephalon, or the
                                 Actavis Generic Entities. Id. ¶ 8.
                    20
                                Teva USA, Cephalon, and the Actavis Generic Entities operate separately and
                    21           independently of Teva Ltd., and each has its own separate management teams that operate
                                 the respective businesses and set their respective policies. Id. ¶¶ 5-8.
                    22

                    23          Teva Ltd. does not control the finances of Teva USA, Cephalon, or the Actavis Generic
                                 Entities, and Teva USA, Cephalon, and the Actavis Generic Entities are not financially
                    24           dependent upon Teva Ltd. Id. ¶ 9. Teva USA, Cephalon, the Actavis Generic Entities and
                                 Teva Ltd. all keep separate financial books and records. Id.
                    25

                    26          Teva Ltd. does not have the same address, phone line, or headquarters as Teva USA,
                                 Cephalon, or the Actavis Generic Entities. Id. ¶ 4.
                    27
                                 Given these facts, exercising personal jurisdiction over Teva Ltd. based on the conduct of
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                             - 11 -                    Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                                THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                          Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 17 of 22



                     1   Cephalon, Teva USA, or the Actavis Generic Entities is wholly improper. See, e.g., Williams, 851

                     2   F.3d at 1022 (upholding dismissal for lack of personal jurisdiction and rejecting the exercise of

                     3   personal jurisdiction based on the parent-subsidiary relationship where the “complaint makes

                     4   almost no factual allegations regarding the nature of the parent-subsidiary relationship.”); Ranza,

                     5   793 F.3d at 1073 (holding that “[parent’s] involvement in [subsidiary], though substantial, is

                     6   insufficient to negate the formal separation between the two entities such that they are functionally

                     7   one single enterprise. [Plaintiff] therefore may not attribute [parent’s] contacts to [subsidiary] for

                     8   the purpose of personal jurisdiction.”).12

                     9                           c.       Decisions Across The Country Have Held That No Personal
                                                          Jurisdiction Exists Over Teva Ltd. In The United States.
                    10
                                 Courts throughout the country repeatedly and consistently have dismissed lawsuits against
                    11
                         Teva Ltd. for lack of personal jurisdiction, including in opioid litigation. The result here should be
                    12
                         the same; there is no general or specific personal jurisdiction over Teva Ltd. in California.
                    13
                                 In City of Chicago, for instance, plaintiff alleged that personal jurisdiction existed over Teva
                    14
                         Ltd. in connection with opioid-related claims because its “subsidiaries’ only purpose is to conduct
                    15
                         Teva, Ltd.’s business, and thus their contacts with Illinois can be imputed to Teva, Ltd.” 2015 WL
                    16
                         2208423, at *7. To try to support this theory, plaintiff submitted evidence in opposition to Teva
                    17
                         Ltd.’s motion to dismiss, including that Teva Ltd.’s website touted Cephalon’s opioid products,
                    18
                         that Teva Ltd.’s SEC filings included information about its subsidiaries, and that the CEO of Teva
                    19
                         Ltd. made comments about a joint sales force. Id. The City of Chicago court nonetheless dismissed
                    20
                         Teva Ltd. because the evidence was woefully insufficient to show that Teva Ltd. controls its
                    21
                         subsidiaries “to such a degree” that there is no longer a corporate distinction between Teva Ltd.
                    22
                         and its subsidiaries, and, thus, that their “contacts with Illinois can be imputed to Teva, Ltd.” Id.
                    23
                                 Similarly, Teva Ltd. was recently dismissed for lack of personal jurisdiction in the New
                    24

                    25   12
                                 Subjecting Teva Ltd. to personal jurisdiction would be especially prejudicial given the high-
                    26   profile nature of the litigation and its costs and burdens. Even while awaiting a final determination
                         on the merits, Teva Ltd. would be forced to incur the massive costs associated with the discovery
                    27   process in a foreign country where the company has no presence. Given the volume of discovery
                         that took place in just Summit County (not to mention the extensive discovery that plaintiffs across
                    28   the country have already taken of Teva USA and Cephalon), such a result would violate Teva Ltd.’s
                         due process rights.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                           - 12 -                Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 18 of 22



                     1   York State consolidated opioid litigation (“New York MDL”). See Ex. B, In Re Opioid Litigation,

                     2   Case No. 400016/2018 (Suffolk Cty., N.Y. Sup. Ct. Dec. 2, 2019). There, the court rejected

                     3   plaintiff’s argument that Teva Ltd.’s alleged “contacts” with the United States and New York were

                     4   sufficient to confer personal jurisdiction on Teva Ltd. Id. at p. 3. Instead, the court dismissed the

                     5   complaint against Teva Ltd., finding that Teva Ltd. demonstrated that it does not transact business

                     6   activities in New York and that “Teva USA and Cephalon are separately managed and financially

                     7   independent subsidiaries.” Id. at p. 4. This Court should do the same.

                     8           Plaintiffs may seek to rely upon Judge Polster’s decision in Summit County.                 But that

                     9   decision did not rule on whether there was personal jurisdiction over Teva Ltd. in Ohio; instead, it
                    10   deferred the issue until after trial. See In Re: National Prescription Opiate Litigation, No. 1:17-

                    11   md-2804, ECF No. 2131. This deferral is neither controlling nor persuasive; it offered little analysis

                    12   and addressed personal jurisdiction over claims brought by Ohio municipalities under Ohio law.13

                    13   Importantly, no final decision was issued, much less any finding of personal jurisdiction. Judge

                    14   Polster held only that “issues of disputed fact” were present under Ohio law and that those issues

                    15   warranted an evidentiary hearing—an erroneous conclusion for which Teva Ltd. sought mandamus

                    16   before the Sixth Circuit. Id. Thus, this decision has no bearing here, since—as the Sixth Circuit

                    17   recently held in granting mandamus to reverse a Summit County order—“an MDL court’s

                    18   determination of the parties’ rights in an individual case must be based on the same legal rules that

                    19   apply in other cases, as applied to the record in that case alone.” Opinion at 2, In re CVS
                    20   Pharmacy, Inc., No. 20-3075 (6th Cir. Apr. 15, 2020) (emphasis added); see also In re Lipitor

                    21   Antitrust Litig., 868 F.3d 231, 268 n.18 (3d Cir. 2017) (error to rely on decision in separate MDL

                    22   as law of the case).

                    23           Indeed, attempts to use the deferral in Summit County as a basis for exercising personal

                    24   jurisdiction over Teva Ltd. elsewhere have been rejected. Like the current case, City of Chicago

                    25   was part of the federal MDL, but was remanded back to the Northern District of Illinois as part of

                    26   13
                                While federal constitutional due process principles govern personal jurisdiction, state law
                    27   governs Plaintiffs’ apparent theory of personal jurisdiction here—that is, whether the contacts of a
                         subsidiary can be imputed to a parent. See Doe v. Unocal Corp., 248 F.3d 915, 926 (9th Cir. 2001)
                    28   (applying control test under California law to find no personal jurisdiction over foreign parent);
                         Am. Tel. & Tel. Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586, 591 (9th Cir. 1996) (same)
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                        - 13 -                 Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 19 of 22



                     1   the MDL’s November 19, 2019 remand order. MDL No. 2084, ECF No. 2941. Despite the fact

                     2   that the district court had already decided that it lacked personal jurisdiction over Teva Ltd., City

                     3   of Chicago, 2015 WL 2208423, at *7, the City of Chicago sought to amend its complaint after

                     4   remand to rename Teva Ltd. as a defendant, arguing that Judge Polster’s subsequent decision in

                     5   Summit County deferring the issue of personal jurisdiction over Teva Ltd. until after trial was “law

                     6   of the case” that trumped the district court’s earlier decision finding jurisdiction lacking. City of

                     7   Chicago, ECF No. 709-1, at 1-3. Judge Alonso denied plaintiff’s attempt to re-add Teva Ltd. as a

                     8   defendant, finding that “contrary to the City’s position, Judge Polster’s ruling does not constitute

                     9   law of the case here,” and further, that Judge Polster merely “deferred ruling” and thus “the issue
                    10   was not decided.” City of Chicago, ECF No. 714 at 3 (emphasis added), attached as Exhibit E.

                    11   The Court should hold the same here. Holding otherwise creates inconsistent results and risks

                    12   creating a split of authority among federal courts on this issue.

                    13           The logic of the Summit County deferral decision with respect to Teva Ltd. was also rejected

                    14   in the New York MDL, where the court ruled on the merits of personal jurisdiction over Teva Ltd.

                    15   at the motion to dismiss stage after the Summit County deferral. The New York court conducted a

                    16   robust, in-depth personal jurisdiction analysis and held that no personal jurisdiction existed over

                    17   Teva Ltd. in New York. See Ex. B. That logic commands the same result here. Plaintiffs’

                    18   allegations fail to establish personal jurisdiction over Teva Ltd. in California or anywhere else in

                    19   the United States and, thus, dismissal is appropriate.
                    20           In addition to the City of Chicago and In Re Opioid Litigation decisions discussed above,

                    21   numerous other courts across the country also have reached the same decision: there is no personal

                    22   jurisdiction over Teva Ltd. because it does not conduct business—much less opioid-related

                    23   marketing—in the United States. See, e.g., Whitener, 606 F. App’x at 765 (affirming holding that

                    24   no personal jurisdiction exists over Teva Ltd. in Louisiana and that trial court did not abuse

                    25   discretion in denying motion for additional discovery); Smith, 2018 WL 550252, at *3 (dismissing

                    26   Teva Ltd. for lack of personal jurisdiction because Teva Ltd. “does not engage in substantial activity

                    27   in Florida, does not conduct any business in Florida . . . and—by virtue of having no contact

                    28   whatsoever with the state—could not have committed a tortious act here”); Plumbers’ Local Union
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                            - 14 -                    Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 20 of 22



                     1   No. 690 Health Plan, 2017 WL 3129147, at *3, 7-8 (no specific personal jurisdiction over Teva

                     2   Ltd. in part because it did not direct activities toward Pennsylvania and “[a]lthough . . . subsidiaries

                     3   and affiliates of Teva Ltd. conduct business in Pennsylvania, these subsidiaries and affiliates are

                     4   separate legal entities with separate boards of directors that are managed and supervised

                     5   independently of . . . Teva Ltd.”); see also Hosain-Bhuiyan, 2017 WL 4122621, at *3 (no general

                     6   personal jurisdiction over Teva Ltd. in New York and denying request for jurisdictional discovery).

                     7           Put simply, the logic of City of Chicago, In Re Opioid Litigation, and the other decisions

                     8   cited above makes clear that personal jurisdiction does not exist over Teva Ltd. in California (or

                     9   anywhere else in the United States). As the Herman Declaration establishes, Teva Ltd. has no
                    10   office, property, employees, or registered agent in the United States and does not transact

                    11   business in the United States. Herman Decl. ¶ 2. And while Teva USA, Cephalon, and the

                    12   Actavis Generic Entities do conduct such business, their conduct cannot be attributed to Teva

                    13   Ltd. to assess whether personal jurisdiction exists over Teva Ltd. under controlling Ninth Circuit

                    14   law. See, e.g., Williams, 851 F.3d at 1022; see also City of Chicago, 2015 WL 2208423, at *7.

                    15           B.      The Amended Complaint Should Be Dismissed Against Teva Ltd. Under Rule
                                         12(b)(5) Because Teva Ltd. Has Not Been Properly Served.
                    16
                                 A complaint should be dismissed against a defendant who has not been properly served.
                    17
                         Fed. R. Civ. 12(b)(5). “When a defendant challenges service, the plaintiff bears the burden of
                    18
                         establishing the validity of service as governed by Rule 4.” See Brockmeyer v. May, 383 F.3d 798,
                    19
                         801 (9th Cir. 2004). Here, even though this action was filed more than 15 months ago, Plaintiffs
                    20
                         never served Teva Ltd. with any process or requested that Teva Ltd. execute a waiver of service.
                    21
                         See Exs. C-D (showing that Plaintiffs requested waivers of service only for Teva USA, Cephalon,
                    22
                         and some of the Actavis Generic Entities, but not for Teva Ltd., and that counsel executed all
                    23
                         requested waivers of service). As a result, the Court should dismiss the claims against Teva Ltd.
                    24
                         for lack of service. S.J. v. Issaquah Sch. Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006).
                    25
                         V.      CONCLUSION
                    26
                                 For the foregoing reasons, Teva Ltd. respectfully requests that the Court dismiss all claims
                    27
                         against it for lack of personal jurisdiction and insufficient service of process.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                            - 15 -                    Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 21 of 22



                     1   Dated: April 17, 2020                                   Respectfully submitted,

                     2                                                           By: /s/ Wendy West Feinstein
                     3                                                           Zachary Hill (Bar No. 275886)
                                                                                 MORGAN, LEWIS & BOCKIUS LLP
                     4                                                           One Market, Spear Street Tower
                                                                                 San Francisco, CA 94105-1596
                     5                                                           Telephone: 1.415.442.1000
                                                                                 Email: zachary.hill@morganlewis.com
                     6

                     7                                                           Wendy West Feinstein (pro hac vice)
                                                                                 MORGAN, LEWIS & BOCKIUS LLP
                     8                                                           One Oxford Centre, 32nd Fl.
                                                                                 Pittsburgh, PA 15219-6401
                     9                                                           Telephone: 1.412.560.7455
                                                                                 Email: wendy.feinstein@morganlewis.com
                    10

                    11                                                           Attorneys for Specially-Appearing Defendant
                                                                                 Teva Pharmaceutical Industries Ltd.
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                            - 16 -                    Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
                         Case 3:18-cv-07591-CRB Document 165 Filed 04/17/20 Page 22 of 22



                     1                                      CERTIFICATE OF SERVICE

                     2            I, Wendy West Feinstein, certify that on April 17, 2020, I electronically filed the foregoing

                     3   with the Clerk of this Court by using the CM/ECF system, which will accomplish service through

                     4   the Notice of Electronic Filing for parties and attorneys who are Filing Users.

                     5

                     6
                                                                                     /s/ Wendy West Feinstein
                     7                                                               Wendy West Feinstein
                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                            - 17 -                    Case No. 18-cv-07591-CRB
 ATTORNEYS AT LAW
                          SPECIALLY-APPEARING DEFENDANT TEVA PHARMACEUTICAL INDUSTRIES LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
  SAN FRANCISCO
                               THE FIRST AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND INSUFFICIENT SERVICE OF PROCESS
